Citation Nr: 1105782	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  10-48 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant contends that he served as a recognized Guerilla.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund have not been met.  38 
U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

The appellant was not provided with 38 U.S.C.A. § 5103(a)-
compliant notice in this case.  Nonetheless, the Board finds that 
any presumption of prejudice has been rebutted by the appellant's 
demonstration of actual knowledge of the information and evidence 
necessary to substantiate his claim.  This case turns on whether 
he had the requisite qualifying service in the recognized 
guerillas.  Throughout the appeal the appellant clearly 
articulated his contention that he served with a recognized 
guerilla unit (6th Prov Regiment WPMD), submitting several 
documents in support of his claim.  He clearly is aware that 
relevant evidence in this case involves evidence that the unit in 
which he served was one recognized by the appropriate U.S. 
service department.  The Board notes that the appellant does not 
contend that he served in the U.S. Armed Forces proper.  

Given that the appellant has presented argument and actively 
submitted evidence relevant to the criteria for establishing his 
claim, the Board finds that he has not been prejudiced by the 
failure to provide him with notice as to the information or 
evidence necessary to substantiate the claim.  In addition, the 
Board is unaware of any outstanding evidence that would require 
an explanation of his or VA's responsibilities in obtaining that 
evidence.  

The instant case involves the legal issue of whether his service 
qualifies for payment from a fund established by Congress.  The 
RO has obtained relevant information from the service department, 
and the appellant has obtained records pertaining to his service.  
The appellant is well aware of the information and evidence 
necessary to substantiate his claim, and has not suggested that 
any pertinent outstanding evidence remains.  The Board 
consequently finds that he has not been prejudiced by VA's 
failure to notify him of the allocation of evidence-gathering 
responsibilities in this case. 

As to VA's duty to assist the appellant, there is no suggestion 
by the appellant or the record of any outstanding evidence.  VA 
obtained two determinations by the service department, and the 
appellant has submitted documents.   The Board notes that the 
United States Court of Appeals for the Federal Circuit held in 
Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in the 
context of a Dependency and Indemnity Compensation claim, where 
service department certification of a veteran's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  The Federal Circuit in Capellan 
held that it was a violation of VA's duty to assist not to 
request service department review of additional or new documents 
or evidence provided by an appellant concerning a Veteran's 
active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81.  The Federal 
Circuit further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a request 
for 'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.  

In this case, the RO submitted the appellant's documents to the 
service department, and last received a determination from that 
agency in October 2010.  VA has complied with Capellan.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002), or 38 C.F.R. § 3.159 (2010).  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

The appellant seeks entitlement to one-time payment from the 
Filipino Veterans Equity Compensation Fund.  See the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, section 
1002.  Section 1002(d) of that Act defines a person eligible for 
such a payment as any person who

(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, while such forces were in the service of 
the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the 
Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); 
and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable. 

The critical question involved in this case is whether the 
appellant has the requisite military service.  For the purpose of 
establishing entitlement to pension, compensation, dependency and 
indemnity compensation or burial benefits, VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued by 
the service department; (2) the document contains needed 
information as to length, time and character of service; and (3) 
in the opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the findings by 
the service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Venturella v. Gober, 10 Vet. App. 340 (1997). 

The appellant contends that he served with an organized guerilla 
unit designated as 6th Prov Regiment from January 1944 to 
February 1946.  In connection with his claim he has submitted an 
April 2001 Certification from the General Headquarters of the 
Armed Forces of the Philippines indicating that he served as a 
guerilla from January 1944 to February 1946 with the 6th Prov 
Regiment, but that his name was not found in the Approved Revised 
Reconstructed Guerilla Roster of 1948.  The document acknowledges 
the appellant was a guerilla, but the document does not suggest 
that he served in a unit associated with the U.S. Armed Forces.

The appellant also appears to contend that holding an account 
with the Philippine Veterans Bank and his application for Old Age 
Pension benefits based on his status as a Philippine "veteran" 
establish that he has the requisite service to qualify for the 
benefit he is seeking from VA.  He has submitted documents 
generated by Philippine entities supporting the above suggestion.
 
The record shows that the RO requested a determination from the 
pertinent U.S. service department as to whether the appellant has 
service as a Recognized Guerilla.  In January 2010 and October 
2010, the appropriate service department indicated that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the U.S. Armed Forces.  The last certification in 
particular was based on a review of the documents submitted by 
the appellant regarding the dates and nature of his service in 
World War II.

The appellant has not submitted any service document to establish 
his service.  At most, he has submitted a Certification which 
specifically acknowledges that his name does not appear in the 
official roster for recognized guerilla units.  None of the other 
documents he has submitted are of the type acceptable as service 
documents establishing the requisite status.

To determine the nature of the appellant's service, VA contacted 
the service department, which in January 2010 and October 2010 
certified that he did not have the type of service that would 
qualify him for payment from the Filipino Veterans Equity 
Compensation Fund.

The Board acknowledges the Veteran's contention that his receipt 
of pension benefits from the Philippine government establishes 
his eligibility to the benefit currently sought.  The 
determination by the Philippine government that the appellant is 
entitled to benefits under a Philippine program is of no 
relevance to the question of eligibility for benefits under the 
Filipino Veterans Equity Compensation Fund.

In light of the service department's certification that the 
appellant did not have service with the recognized Guerillas, and 
as he neither contends nor does the 


evidence suggest that he had the other types of service 
qualifying him for payment from the Filipino Veterans Equity 
Compensation Fund, the Board finds that the preponderance of the 
evidence is against the claim; therefore, the claim must be 
denied. 


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


